Long, J.
(dissenting). I am unable to agree with my Brother Hooker on the interpretation which he gives to subdivision 4 of section 9322, 3 Comp. Laws 1897. This section is quoted at length in the opinion of my Brother Hooker. Under its provisions, I think it became the duty of the probate court to assign the residue of the estate to the widow, if the residue did not exceed $150. If the residue did not exceed this amount, the widow was entitled to it; and the court below was not in error in so charging the jury. I also think the provisions of section 9352 do not affect the question of the widow’s right to receive the moneys provided by subdivision 4, § 9322.
The judgment should be affirmed.